MEMORANDUM**
Lioudmila Daglarian, a native of Georgia and citizen of Armenia, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) decision denying her application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for substantial evidence, Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 998 (9th Cir.2003), we deny the petition for review.
Substantial evidence supports the IJ’s determination that Daglarian’s fear of future persecution was not objectively reasonable in light of current country conditions. See id. at 998-99 (holding that State Department Country Report constituted substantial evidence to support the BIA’s finding of changed country conditions). In her testimony, Daglarian did not claim that she feared persecution if she returned to Armenia after being absent from the country for more than a decade.
Because Daglarian failed to satisfy the lesser standard of proof for asylum, she necessarily failed to establish eligibility for withholding of removal. See Fisher v. INS, 79 F.3d 955, 965 (9th Cir.1996) (en banc).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.